Citation Nr: 0729627	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-21 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board notes that, in 
April 2005, the issue of entitlement to a TDIU rating was 
remanded for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of 
the case was issued in May 2005.  The veteran thereafter 
filed a substantive appeal, and the appeal is now before the 
Board for adjudication.
  

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2. The veteran is service-connected for status post-
lumbosacral strain and degenerative disc disease L4-L5 with 
residuals, evaluated as 60 percent disabling; mid-thoracic 
scolosis and diffuse spondylosis, evaluated as 10 percent 
disabiling; tinnitus, evaluated at 10 percent disabling; and 
hearing loss, left, evaluated as 0 percent disabling.

3. The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in March 2004 and 
July 2004, prior to the initial unfavorable AOJ decision 
issued in September 2004.  An additional VCAA letter was sent 
in June 2006.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim. Pelegrini, 18 Vet. App. at 120-121.

The Board notes that the letters sent to the veteran in March 
2004, July 2004, and June 2006 informed him of how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
Further, pertinent to the "fourth element" of Pelegrini, 
the May 2004 letter requested that the veteran submit to VA 
any evidence in his possession that is relevant to his claim.  
However, the Board observes that none of the VCAA notices 
provided information on the evidence necessary to 
substantiate a TDIU claim.  The May 2004 letter provided such 
information with regard to increased rating claims; the July 
2004 letter indicated that the claim was for a back 
condition; and the June 2006 letter only referred to the 
evidence VA had obtained and specific additional evidence the 
veteran should submit in support of the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The March 2004, July 2004, and June 2006 letters 
informed him that additional information or evidence was 
needed to support his claim, asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Additionally, the Board notes that the March 2004 
letter specifically requested that the veteran submit 
information regarding his past and present employers.  
Further, the July 2004 and June 2006 letters informed the 
veteran of employment records obtained and still outstanding.  
Therefore, the Board finds that a reasonable person could be 
expected to understand that he should submit evidence 
regarding his ability to secure and follow gainful 
employment.  Further, the evidence does not show, nor does 
the veteran contend, that any notification deficiencies with 
respect to the evidence necessary to establish entitlement to 
a TDIU rating have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).  For these reasons, the Board concludes that 
the failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, none of the VCAA letters advised him of 
the evidence necessary to establish entitlement to a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's TDIU claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  VA treatment records, employment 
records, and a June 2005 VA examination report were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  The Board observes that the veteran provided 
contact information regarding employment with AutoZone, but 
that several requests by the AOJ for employment information 
from AutoZone yielded no response.  The veteran was informed 
of this lack of response in the July 2004 letter. 

Additionally, at his June 2005 VA examination, the veteran 
indicated that he was working as a truck driver, but he did 
not respond to a June 2006 request by the AOJ for contact 
information for that employer.  The law provides that while 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on VA to prove the claim.  As the 
Court stated in Wood v. Derwinski, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  1 Vet. App. 190, 193, reconsidered, 
1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  Therefore, the Board determines that VA is 
not obligated to request records identified by the veteran 
when he has not provided VA with the necessary information to 
determine where to direct that request.  Thus, the Board 
finds that VA satisfied its duty to assist the veteran in 
attempting to obtain available relevant records.

Additionally, the veteran was afforded a VA examination in 
June 2005 in order to adjudicate his TDIU claim.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

The veteran contends that his service-connected back 
disabilities render him unemployable.  As such, he claims 
that he is entitled to a TDIU rating.  He does not contend, 
nor does the evidence suggest, that his service-connected 
hearing disabilities impact his employability. 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

"Substantially gainful employment" is not currently defined 
in VA regulations.  For a veteran to prevail on a claim based 
on unemployability, the record must reflect some factor which 
takes the claimant's case outside the norm for such a veteran 
and not just that the veteran is unemployed or has difficulty 
finding employment.  Marginal employment is not substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 
C.F.R. § 4.16(a), marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  However, consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id. 
The veteran is currently service-connected for status post-
lumbosacral strain and degenerative disc disease L4-L5 with 
residuals, evaluated as 60 percent disabling; mid-thoracic 
scolosis and diffuse spondylosis, evaluated as 10 percent 
disabling; tinnitus, evaluated at 10 percent disabling; and 
hearing loss, left, evaluated as 0 percent disabling.  As he 
has at least one disability that is rated at 60 percent, the 
Board finds that he meets the threshold schedular criteria 
for TDIU consideration.  Thus, the Board turns to the issue 
of whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

In this regard, the Board notes that on his January 2004 
Application for Increased Compensation Based on 
Unemployability, the veteran indicated that he is unable to 
hold a steady job due to his back pain.  He stated that he 
had tried working at several jobs, but that he cannot work 
for a very extended time.  He further stated that he last 
worked full time in September 2003, and that he had looked 
for work, but did not apply because the only available work 
was much too strenuous.  The veteran reported that his last 
full time work was at Buckeye Water Services operating heavy 
equipment and performing manual labor.  He also indicated 
that he had no education or training.

However, despite the veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected back 
disabilities. 

VA treatment records from August 2004, December 2004, March 
2005, June 2005, and January 2006 show treatment for back 
pain.  The veteran reported subjective pain of a 6 or 7 out 
of 10 on the pain scale.  The August 2004 record shows that 
the veteran was prescribed Vicodin and Etolodac.  December 
2004 records show that the veteran discontinued the Etolodac 
due to side effects, but December 2004 and June 2005 records 
indicate that the veteran stated that his back pain was much 
better after he started taking Vicodin.  

January 2006 VA treatment records show that the veteran 
reported being unable to bend as easily and had pain of 7 out 
of 10 on the pain scale.  However, such records also note 
that the veteran had ceased to take Vicodin because of how it 
made him feel, that he was taking Ibuprofen as needed, 
especially at night to help him sleep, and that his 
satisfaction with pain management was good.  No other pain 
medications were prescribed.  

The employment information provided by Dollar General shows 
that the veteran was employed there for approximately two 
weeks from May 2002 to June 2002, that the veteran left to 
pursue other employment, and that no concessions were 
required or requested by the veteran for reasons of 
disability.  Buckeye Water Services stated that the veteran 
was employed as a driver/mechanic from April 2003 to 
September 2003, and that he worked over 40 hours per week 
with no concessions for disability.  The reported reason for 
the veteran's separation was that he quit.  The veteran 
indicated that he worked at AutoZone in November 2002, but VA 
could not verify the circumstances of that employment.  
Therefore, there are no employment records showing that the 
veteran was unable to gain or maintain employment due to his 
back disabilities. 

Additionally, the June 2005 VA examination report shows that 
the veteran was working as a truck driver at that time.  
Although information about this employment, to include the 
place and duration of the employment, was requested from the 
veteran, he did not reply to such request.  Further, VA 
treatment records dated from August 2004 to January 2006 do 
not comment on the veteran's employment status.  Thus, the 
Board concludes that the veteran has not been unable to 
secure employment during the appeal period. 

However, the Board has considered whether a TDIU rating is 
warranted on the basis of marginal employment.  In this 
regard, the Board observes that the veteran's income from 
employment at Dollar General and Buckeye Water Services did 
not exceed the poverty thresholds for the relevant years of 
2002 and 2003.  However, the Board considers this evidence in 
light of the fact that the veteran's employment history does 
not show that he could not perform the duties required or 
that he terminated employment due to his service-connected 
back injuries.  As a result, the Board concludes that the 
marginal nature of the veteran's employment is not 
attributable to his service-connected disabilities.  

Thus, the Board determines that a preponderance of the 
evidence is against a finding that the veteran's service-
connected back disabilities render him unable to secure and 
follow a substantially gainful occupation; therefore, he is 
not entitled to a TDIU rating.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU rating, 
and his claim must be denied. 


ORDER

A TDIU rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


